Motion Granted; Affirmed and Memorandum Opinion filed December 10,
2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00698-CV

        IN THE INTEREST OF R.E.T.R AND D.D.R, JR., CHILDREN


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-04492J

                  MEMORANDUM                     OPINION
      Appellant, D.D.R., appeals a final decree signed July 16, 2013, terminating
his parental rights to the children who are the subject of the underlying suit. The
trial court found that appellant is indigent and appointed counsel to represent him
in this appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). The Anders
procedures are applicable to an appeal from the termination of parental rights when
an appointed attorney concludes that there are no non-frivolous issues to assert on
appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004,
no pet.).

         A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135 S.W.3d at
329–30. This court provided appellant a copy of the record and advised him that
any pro se response was required to be filed on or before October 28, 2013. No
response has been filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state.

         Accordingly, the judgment of the trial court is affirmed.



                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                            2